Exhibit 10.2

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) dated this 30th day of March, 2018,
by and among Hash Labs Inc., a Nevada corporation (the “Company”) and Lyle
Hauser, an individual (the “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Holder is the holder of various promissory notes of the Company, in
the aggregate outstanding principal amount of $68,969 (including accrued
interest), representing all of the outstanding promissory notes of the Company
held by the Holder as of March 30, 2018 (the “Notes”);

 

WHEREAS, the Company and the Holder desire to have the Notes exchanged for a new
convertible promissory note of the Company as more particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1.          Effective upon the execution of this Agreement, the Holder will
exchange the Notes for a new convertible promissory note of the Company in the
principal amount of $68,969, convertible into shares of common stock of the
Company at a conversion price of $0.0005 per share, in the form of Exhibit A
hereto (the “New Note”). Without limiting the generality of the foregoing,
effective upon the execution of this Agreement, the Notes will automatically be
deemed cancelled, and the Company shall issue the New Note to the Holder.

 

2.          This Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof.

 

3.         This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Agreement. A signature delivered by facsimile
shall constitute an original.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HASH LABS INC.

        By: /s/ Niquana Noel  

Name:



Niquana Noel   Title: Chief Executive Officer           

/s/ Lyle Hauser

  Lyle Hauser  

  



 2 

 

 

Exhibit A

 

CONVERIBLE PROMISSORY NOTE

 

$68,969 March 30, 2018

  

FOR VALUE RECEIVED, Hash Labs Inc. a Nevada corporation (the “Company”) hereby
promises to pay to Lyle Hauser (“Holder”), in lawful money of the United States
of America, the principal sum of Sixty-Eight Thousand and Nine Hundred
Sixty-Nine Dollars ($68,969), plus interest at a rate per annum of 7% on October
2, 2018.

  

The Company shall have the right to prepay, at any time and from time to time
without premium or penalty, the entire unpaid principal balance of this Note or
any portion thereof; provided there shall also be paid with such prepayment all
accrued interest on the unpaid principal balance.

  

This Note will be convertible into common stock of the Company, at any time at
the option of the Holder, at a conversion price of $0.0005 per share (subject to
adjustment in the event of stock splits, stock dividends, and similar
transactions). The Holder may convert this Note to common stock by providing a
written notice of conversion to the Company, setting the forth the amount of the
Note to be converted and the number of shares of common stock to be issued upon
such conversion, in a form reasonably acceptable to the Company. The Company
shall promptly deliver or cause to be delivered such shares to the Holder
following receipt of such a notice.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York. Holder and Company hereby irrevocably submit to
the exclusive jurisdiction of any federal or state court located within the
County of New York over any dispute relating to this Note and Company and Holder
each hereby irrevocably agree that all claims in respect of such dispute or any
suit, action or proceeding related thereto may be heard and determined in such
courts.

  

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed as of
the day and year first above written.

 

  HASH LABS INC.         By:           Name: Niquana Noel   Title: Chief
Executive Officer

 

 

3



 

 